AMENDMENT NO. 2002-1
EFFECTIVE JANUARY 1, 2002
TO THE
COUNTRYWIDE CREDIT INDUSTRIES, INC.
SPLIT DOLLAR LIFE INSURANCE AGREEMENT FOR
                                                AS AMENDED AND RESTATED
AND THE COUNTRYWIDE CREDIT INDUSTRIES, INC. SPLIT DOLLAR
COLLATERAL ASSIGNMENTS FOR                                                  

WHEREAS, Countrywide Credit Industries, Inc. (the “Corporation”), and           
(“Executive”) entered into a Split Dollar Life Insurance Agreement As Amended
and Restated (the “Agreement”), dated            199  , and two separate Split
Dollar Collateral Assignments (the “Collateral Assignments”), each dated
           199   which obligated the Corporation to make certain premium
payments on life insurance contracts with Aetna Life Insurance and Annuity
Company (“Aetna”) and Manufacturers Life Insurance Company (“Manulife”) (the
“Insurance Contacts”) associated with the Agreement;

WHERAS, the Compensation Committee of the Board of Directors of the Corporation
has approved the increase in the Executive's Death Benefits;

WHEREAS, the Corporation and the Executive hereby agree that it is in the best
interests of both parties to exchange the Insurance Contracts, into one (1) life
insurance contract with John Hancock Variable Life Insurance Company pursuant to
a tax-free exchange under Section 1035 of the Internal Revenue Code (the
“Exchange”);

WHEREAS, the Corporation and the Executive also agree that it is in the best
interest of both parties to amend the Agreement to reflect the Exchange into one
insurance contract; and

WHEREAS, the Corporation and the Executive also agree that a new Collateral
Assignment shall be recorded with John Hancock Variable Life Insurance Company,
Inc. to reflect the above referenced changes to the Agreement and Insurance
Contracts and the Exchange.

NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereby agree to amend the Agreement and the
Collateral Assignments so that the following Agreement and Collateral Assignment
is the exclusive binding agreement between the parties:

1. The terms and provisions of the Agreement and Collateral Assignments between
the Corporation. and the Executive which Agreement and Collateral Assignments
govern the former Aetna and Manulife policies, are herein incorporated by
reference and reaffirmed by the parties, except as noted below.


--------------------------------------------------------------------------------

2. Section 1(f) of the Agreement is amended in its entirety to read as follows:

“Collateral Assignment” shall mean the assignment made by the Executive in favor
of the Corporation in the form attached hereto, which will be recorded with John
Hancock Variable Life Insurance Company and will replace in its entirety the
former Split Dollar Collateral Assignments recorded with Aetna Life Insurance
and Annuity Company and Manufacturers Life Insurance Company. The former Split
Dollar Collateral Assignments recorded with Aetna Life Insurance and Annuity
Company and Manufacturers Life Insurance Company will be null and void upon the
completion of the Internal Revenue Code section 1035 exchange to the policy at
John Hancock Variable Life Insurance Company.


3. Section 1(h) of the Agreement is amended in its entirety to read as follows:

“Executive’s Death Benefit” shall mean an amount that is equal to the result of
multiplying the Executive’s Base Annual Salary, determined as of [ ] or such
later date approved by the Corporation, by           .


4. Section 1(i) of the Agreement is amended in its entirety to read as follows:

"Insurer" shall mean John Hancock Variable Life Insurance Company.


5. Section 1(l) of the Agreement is amended in its entirety to read as follows:

“Policy” shall mean the following policy on the life of the Executive that is
issued by the Insurer:


Policy Number
                      Insurance Company
John Hancock Variable Life Insurance Company


6. Section 3(b) of the Agreement is amended in its entirety to read as follows:

Additional Compensation. Each calendar year, the Executive shall be considered
to have taxable compensation income for that portion of the premiums paid by the
Corporation that is equal in amount to the value of the “economic benefit”
derived by the Executive from the Policy’s life insurance protection, as
determined for Federal income tax purposes under then current applicable
authority as determined by the Corporation. The Corporation shall withhold from
the Executive’s Base Annual Salary, or other compensation paid to the Executive,
in a manner determined by the Corporation, the Executive’s share of FICA and
other employment and income taxes relating to that taxable amount.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Corporation have signed this amendment
as of                     .

“Executive”


                                                      

“Corporation”
Countrywide Credit Industries, Inc.


By:                                                
Its:                                                